

117 HR 4482 IH: EITC and ACTC Eligibility Verification Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4482IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. Posey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require as a condition of the earned income tax credit that an individual be allowed to engage in employment in the United States, and for other purposes.1.Short titleThis Act may be cited as the EITC and ACTC Eligibility Verification Act.2.Individuals prohibited from engaging in employment in United States not eligible for earned income tax credit(a)In generalSection 32(m) of the Internal Revenue Code of 1986 is amended—(1)by striking (other than and all that follows through of the Social Security Act), and(2)by inserting before the period at the end the following: , but only if, in the case of subsection (c)(1)(E), the social security number is issued to a citizen of the United States or pursuant to subclause (I) (or that portion of subclause (III) that relates to subclause (I)) of section 205(c)(2)(B)(i) of the Social Security Act.(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.3.Individuals prohibited from engaging in employment in United States not eligible for additional child tax credit(a)In generalSection 24(d) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: (4)Individuals prohibited from engaging in employment in United States not eligible for refundable portion of creditNo amount may be refunded under this subsection to a taxpayer with respect to any qualifying child unless such taxpayer (or, in the case of a joint return, the taxpayer’s spouse) was issued a social security number either as a citizen of the United States or pursuant to subclause (I) (or that portion of subclause (III) that relates to subclause (I)) of section 205(c)(2)(B)(i) of the Social Security Act on or before the due date for filing the return for the taxable year..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.